DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending in the instant application. Claims 1, 5, 8, 11, 13-17 are amended.

Claim Objections
Claims 1-17 are objected to because of the following informalities:  
Claim 1, line 15 and 24, recite “in response a determination”. Examiner suggests “in response to a determination”.
Claim 8, line 16 and 20, recite “in response a determination”. Examiner suggests “in response to a determination”.
Claim 13, line 14 and 22, recite “in response a determination”. Examiner suggests “in response to a determination”.
Claims 14-17, recite in line 1,  “The computer readable storage medium” However, claim 13 recites  “A tangible non-transitory computer readable storage medium”. Examiner suggest “The tangible non-transitory computer readable storage medium” to keep consistency in the claim language.
Claims 2-7 and 9-12 depend directly or indirectly from an objected claim therefore are also objected.

Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 was amended to recite “perform one or more of the following: A) in response to a determination that the disturbance detection signal includes the low frequency signal: determine whether a high frequency signal is received from the sensor, wherein the high frequency signal has a higher frequency that the low frequency signal, and in response a determination that the high frequency signal is received from the sensor, enable detection of the power-on touch input; and/or B) in response to a determination that the disturbance detection signal includes the low complexity encoded signal: determine whether a high complexity encoded signal is received from the sensor, wherein the high complexity encoded signal has a higher complexity that the low complexity encoded signal; in response a determination that the high complexity encoded signal is received from the sensor, enable detection of the power-on touch input”. 
Similarly claim 8 was amended as follows: “wherein the disturbance detection signal includes a low frequency signal and/or a low complexity encoded signal; and enabling detection of a power-on touch input in response to the disturbance detection signal, comprising: performing one or more of the following: A) in response to a determination that the disturbance detection signal includes the low frequency signal: determining whether a high frequency signal is received from the sensor, wherein the high frequency signal has a higher frequency that the low frequency signal; and in response a determination that the high frequency signal is received from the sensor, enabling detection of the power-on touch input; and/or B) in response to a determination that the disturbance detection signal includes the low complexity encoded signal: determining whether a high complexity encoded signal is received from the sensor, wherein the high complexity encoded signal has a higher complexity that the low complexity encoded signal; and in response a determination that the high complexity encoded signal is received from the sensor, enabling detection of the power-on touch input”. 
Similarly claim 13 was also amended as follows: “wherein the disturbance detection signal includes a low frequency signal and/or a low complexity encoded signal; and enabling detection of a power-on touch input in response to the disturbance detection signal, comprising: performing one or more of the following: A) in response to a determination that the disturbance detection signal includes the low frequency signal: determining whether a high frequency signal is received from the sensor, wherein the high frequency signal has a higher frequency that the low frequency signal; and in response a determination that the high frequency signal is received from the sensor, enabling detection of the power-on touch input; and/or B) in response to a determination that the disturbance detection signal includes the low complexity encoded signal: determining whether a high complexity encoded signal is received from the sensor, wherein the high complexity encoded signal has a higher complexity that the low complexity encoded signal; and in response a determination that the high complexity encoded signal is received from the sensor, enabling detection of the power-on touch input”.
Based on applicants specification discloses “[t]he encoded signal utilized may be different for different modes of system 300. For a low power mode used during shipping of system 300, an encoded signal having a first signal-to-noise ratio (SNR) may be used. Once the system enters normal operation, an encoded signal that has a second SNR is used. The second SNR is greater than or equal to the first SNR. In some embodiments, the second SNR is greater than the first SNR. This allows for improved detection (e.g. fewer false positives) but may consume more power. Even if the second SNR is the same as the first SNR, the detection of a power on touch input using two signals still improves reliability of detection over the use of a single encoded signal alone. For example, in a low power mode (e.g. used during shipping of system 300), signal processor 310 may provide an input voltage to force sensors 312 and 314 in the form of a PRBS6 (sixty-four bit) sequence, which conserves power but is less complex (e.g. has fewer bits per sequence). During normal operation of system 300, signal processor 310 may utilize a PRBS9 (five hundred and twelve bit) sequence for force sensors 312 and 314, which requires more power but is more complex (e.g. utilizes more bits per sequence). Further, the frequency at which signal processor 310 emits sequences may vary. For example, a lower frequency may be used for low power modes of system 300. In the low power mode of the example above, the PRBS6 sequence signal may be emitted at a frequency of 0.5 Hz or 1 Hz. During normal operation, the PRBS9 sequence signal may be emitted at a frequency of 10 Hz or more. Thus, power may be conserved in the low power mode, while detection improved via a higher frequency during normal operation” (para. [0033]). 
In addition, figures 8-9 para. [0019], and para. [0047]-[0052]], describe that a low frequency/low encoding signal is provided to the sensors (query the sensors in low power mode) to detect a disturbance signal. In response to detecting a disturbance detection signal enable a power-on touch input by providing a higher frequency/higher encoding signal to the sensors (query the sensor with more power). If a power-on touch input is sensed the device is power on, but if a power-on touch input is not detected within a time interval the signal processor returns to low power mode (provide a low frequency/low encoding signal to the sensors). 
The above amendments represent a departure from the disclosure and the claims as originally filed and thus is considered to lack adequate written description. 
Claims 2-7, 9-12, and 14-17 depend directly or indirectly from a rejected claim, therefore are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618. The examiner can normally be reached Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IM/Examiner, Art Unit 2626                                                                                                                                                                                                        

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        7/11/2022B